Citation Nr: 0927864	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to April 1942; was a prisoner of war from April 
10, 1942, to August 27, 1942; and had regular Philippine Army 
service from June 1945 to June 1946.  His decorations 
included the Purple Heart Medal.  The Veteran died in 
December 1992, and the appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.  

During his lifetime, the Veteran had scars and residuals of a 
shrapnel wound to the right forearm and hand that were 
service connected.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for cause of death. 

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An unappealed rating decision dated in January 2003 most 
recently denied service connection for cause of death.

2.  The additional evidence submitted since the January 2003 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 



CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2008).

2.  The evidence obtained since the January 2003 rating 
decision is new and material, and the claim for service 
connection for cause of death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a)(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the claim of service 
connection for cause of death.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In January 2003, the appellant was initially denied service 
connection for the Veteran's cause of death.  The RO 
generally found that the Veteran's cause of death was not 
related to service.  In March 2003, in a letter to VA, the 
appellant checked the box indicating that she wished to 
appeal the issue of entitlement to death pension benefits; 
however, she did not indicate an appeal for service 
connection for cause of death.  As such, the January 2003 
decision was final regarding service connection for cause of 
death.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 
(2008).

Pursuant to a letter and evidence submitted in February 2005, 
the appellant seeks to reopen the previously denied claim of 
service connection for cause of death.  Generally, where 
prior decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2003, the RO denied a claim for service connection 
for the cause of death, because the evidence failed to show 
that the Veteran's cause of death, recorded as chronic 
obstructive pulmonary disease (COPD), was related to service.  

Specifically, the RO considered evidence from Tommy Lim Co, 
M.D., and Annabelle Pada, M.D., both of whom referred to 
treating the Veteran in the 1980s.  The RO decision explained 
that the Veteran's service treatment records (STRs) were 
devoid of any death causing conditions.  Further, the RO 
noted that a review of the Veteran's claims folder showed 
that the Veteran was previously denied service connection for 
respiratory conditions, specifically bronchial asthma and 
pulmonary tuberculosis (PTB).  The Board notes that there was 
evidence of record from a December 1987 psycho-social 
evaluation, which noted that the Veteran complained of PTB 
since 1949 up to the present.  Also of record, was an 
October 1971 VA examination which noted in the medical 
history "know[n] PTB since 1945."  The RO found that 
following a review of the evidence there was no medical 
opinion linking the cause of the Veteran's death with 
service, nor was there evidence showing that the origins of 
the cause of death were incurred in service or within the 
applicable period after service.

The evidence received since the January 2003 rating decision 
consists of service induction and discharge papers, 
decorations awarded, birth, marriage and death certificates, 
and certification of service records.  There are also medical 
records from 1970 to 1976 showing the Veteran's X-rays, 
diagnosis, and treatment for PTB.  A medical certificate from 
Dr. Pada pertaining to treatments from 1986 to 1991 is also 
of record.  The appellant submitted a discharge summary from 
the Veteran's hospitalization for PTB in October 1980, which 
noted that the Veteran had previously been hospitalized for 
PTB in 1972.  A discharge summary from April 1973 noted that 
the Veteran had been admitted for chest pains, and that his 
present illness started in 1949.  The records submitted tend 
to show the PTB may be related to service.

Upon review of the evidence of record, the Board finds that 
this evidence is both new and material to the appellant's 
claim of entitlement to service connection for the Veteran's 
cause of death.  The evidence is new as it was not before the 
agency decision makers when reaching the most recent 
decision.  It is also material as it speaks to an 
unestablished fact necessary to substantiate the claim.  
Specifically, there is evidence of a discharge summary from 
1973 which indicated that the Veteran's pulmonary 
tuberculosis, or as noted "present illness," started in 
1949.  Thus, the appellant's claim of entitlement to service 
connection for the Veteran's cause of death is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for cause of death is reopened, and to 
this extent only, this claim is granted. 


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), further development is necessary.  

The appellant contends that the Veteran's service-connected 
disabilities caused or hastened the Veteran's death in 
December 1992.  The death certificate, dated in December 
1992, indicated that the Veteran's immediate cause of death 
was cor pulmonale secondary to chronic obstructive pulmonary 
disease (COPD) and chronic bronchial asthma.  Pulmonary 
tuberculosis (PTB) was listed as another significant 
condition that contributed to his death.  

As noted above, new and material evidence has been received 
to reopen the claim of service connection for cause of death.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently determined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of a veteran's death based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a claim based on a 
condition not yet service connected.  This notice was not 
provided to the appellant.  Therefore, upon remand, the 
appellant should be provided the appropriate notice pursuant 
to Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant VCAA notice 
regarding her DIC claim in compliance with 
Hupp.  Specifically, the notice must 
include: (1) a statement of the conditions 
for which the Veteran was service 
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
Veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the Veteran's cause of death 
claim based on a condition not yet 
service-connected.  This notice should 
specifically include notice as to what 
evidence is necessary to substantiate her 
claim of entitlement to service connection 
for the cause of the Veteran's death.

2.  The appellant should be requested to 
submit any records she may have in her 
possession related to her claim.  The 
RO/AMC should perform any development 
deemed necessary.

3.  After conducting any additional 
indicated development, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


